             Case 1:20-cv-11804-RWZ Document 1 Filed 10/02/20 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                            )
LOUIS A. MANDARINI, III, as he is EXECUTIVE )
DIRECTOR, MASSACHUSETTS LABORERS’ BENEFIT )
FUNDS,                                      )                       C.A. No.
                  Plaintiff,                )
                                            )
                       v.                   )
                                            )
NASDI, LLC,                                 )
                  Defendant,                )
                                            )
                     and                    )
                                            )
BANK OF AMERICA,                            )
                  Trustee.                  )
                                            )
                                            )


                                    VERIFIED COMPLAINT

                                     NATURE OF ACTION

        1.      This is an action brought pursuant to §§ 502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1132 and 1145, and § 301 of

the Labor Management Relations Act (“LMRA”), as amended, 29 U.S.C. § 185, by employee

benefit plans to enforce the obligations to make contributions and pay interest due to the plans

and to submit to an audit under the terms of a collective bargaining agreement and the plans.

        2.      The Court has exclusive jurisdiction of this action pursuant to § 502(a), (e) and (f)

of ERISA, 29 U.S.C. § 1132(a), (e) and (f), and concurrent jurisdiction pursuant to § 301 of the

LMRA, as amended, 29 U.S.C. § 185, without respect to the amount in controversy or the

citizenship of the parties.
            Case 1:20-cv-11804-RWZ Document 1 Filed 10/02/20 Page 2 of 9



                                            PARTIES

       3.      The Massachusetts Laborers’ Health and Welfare Fund is an “employee welfare

benefit plan” within the meaning of § 3(3) of ERISA, 29 U.S.C. § 1002(3). It provides health,

dental and prescription benefits and life insurance, accident insurance, and accident and sickness

benefits to participants. The Massachusetts Laborers’ Benefit Funds administers the Fund at

1400 District Avenue, Burlington, Massachusetts, within this judicial district.

       4.      The Massachusetts Laborers’ Pension Fund is an “employee pension benefit plan”

within the meaning of § 3(2)(A) of ERISA, 29 U.S.C. § 1002(2)(A). It provides participants

with a defined pension benefit. The Massachusetts Laborers’ Benefit Funds administers the

Fund at 1400 District Avenue, Burlington, Massachusetts, within this judicial district.

       5.      The Massachusetts Laborers’ Annuity Fund is an “employee pension benefit

plan” within the meaning of § 3(2)(A) of ERISA, 29 U.S.C. § 1002(2)(A). This Fund is a

defined contribution fund. The Massachusetts Laborers’ Benefit Funds administers the Fund at

1400 District Avenue, Burlington, Massachusetts, within this judicial district.

       6.      The New England Laborers’ Training Trust Fund is an “employee welfare benefit

plan” within the meaning of § 3(1) of ERISA, 29 U.S.C. § 1002(1). This Fund trains apprentices

and journey workers in the construction industry. The Fund is administered at 37 East Street,

Hopkinton, Massachusetts, within this judicial district.

       7.      The Massachusetts Laborers’ Legal Services Fund is an “employee welfare

benefit plan” within the meaning of § 3(1) of ERISA, 29 U.S.C. § 1002(1). The Fund is

administered at 1400 District Avenue, Burlington, Massachusetts, within this judicial district.




                                                 2
            Case 1:20-cv-11804-RWZ Document 1 Filed 10/02/20 Page 3 of 9



       8.      The Health and Welfare, Pension, Annuity, Training and Legal Services Funds

are multi-employer plans within the meaning of § 3(37) of ERISA, 29 U.S.C. § 1002(37). They

are hereinafter collectively referred to as “the Funds.” The Funds are third party beneficiaries of

the collective bargaining agreements between Defendant NASDI, LLC (“NASDI”) and the

Massachusetts & Northern New England Laborers’ District Council (“Union”).

       9.      Louis A. Mandarini, III is the Executive Director of the Massachusetts Laborers’

Benefit Funds, located at 1400 District Avenue, Burlington, Massachusetts, within this judicial

district. Among other things, Mr. Mandarini serves as the collection agent for the Funds, and the

other funds and dues set forth below. In this capacity, Mr. Mandarini has authority and control

over collecting fund contributions and is a fiduciary within the meaning of § 3(21)(A), 29 U.S.C.

§ 1002(21)(A).

       10.     Defendant NASDI is a corporation with a principal place of business at 39

Olympia Avenue, Woburn, Massachusetts and is an employer engaged in commerce within the

meaning of § 3(5) and (12) of ERISA, 29 U.S.C. § 1002(5) and (12) and within the meaning of

§ 301 of the LMRA, 29 U.S.C. § 185. Its Registered Agent is listed as Incorp Services, Inc. at

44 School Street, Suite 505, Boston, Massachusetts.

       11.     On information and belief, Bank of America is a banking institution holding

assets of the Defendant.

                           GENERAL ALLEGATIONS OF FACT

       12.     On or about April 30, 2009, NASDI agreed in writing to be bound to the terms of

the Acceptance of Agreement(s) and Declarations of Trust establishing Plaintiff Funds to the

terms of collective bargaining agreements requiring contributions to Plaintiff Funds, and to any

successor agreements. A true and accurate copy of NASDI’s signed Acceptance of




                                                 3
          Case 1:20-cv-11804-RWZ Document 1 Filed 10/02/20 Page 4 of 9



Agreement(s) and Declarations of Trust (“Acceptance of Agreements”) is attached hereto as

Exhibit A.

       13.     Because of the Acceptance of Agreements, NASDI is party to the Massachusetts

State-Wide Wrecking and Environmental Remediation Agreement between the Union and the

Massachusetts Building Wreckers’ and Environmental Remediation Specialists Association, Inc.

(the “CBA”), as well as the collective bargaining agreements between the Union and other

contractor associations, all of which are listed on Exhibit A. All of the agreements’ terms that

are relevant to this case are materially the same as those contained in the CBA. A copy of the

relevant pages of the 2016-2020 CBA is attached hereto as Exhibit B. The Parties to the 2016-

2020 CBA extended all its terms through August 31, 2020 and the wage and benefit rates

through November 30, 2020.

       14.     The CBA requires employers to make contributions to each of the Plaintiff Funds

for each hour worked by covered employees at rates prescribed therein by the 20th of the month

following the month in which the work was performed. Ex. B at 16-19.

       15.     The CBA also requires employers to remit contributions to the New England

Laborers’ Health and Safety Fund, the New England Laborers’ Labor-Management Cooperation

Trust, the Massachusetts Construction Advancement Program, and the Massachusetts Laborers’

Unified Trust (collectively the “non-ERISA Funds”) for each hour worked by covered

employees at prescribed rates. Further, it specifies that dues and contributions to the Laborers’

Political League (“LPL”) shall be deducted from the pay of each employee and forwarded to the

Funds. Id. at 11-13, and 19-23.

       16.     The Massachusetts Laborers’ Benefit Funds collect the contributions owed to all

of the ERISA and non-ERISA Funds and the dues owed to the Union.




                                                 4
          Case 1:20-cv-11804-RWZ Document 1 Filed 10/02/20 Page 5 of 9



       17.     All employers that are delinquent in the payment of contributions are charged

interest on the delinquency at the rate of 10 percent per annum, liquidated damages in the

amount of 20 percent of the delinquency, and reasonable attorneys’ fees and costs to collect the

delinquency. Id. at 26-27.

       18.     Signatory contractors such as NASDI are obligated to submit remittance reports

each month, on which they list the hours worked by their employees and calculate the amount of

contributions due the Funds for all work performed by their employees in a given month. They

are also required to submit to periodic payroll audits of their related records.

       19.     The payroll audit, whereby the Funds’ auditor reviews pertinent employment and

payroll records of the signatory contractor for a given period of time, is necessary to establish

that laborers’ hours have been accurately accounted for and that the correct payments have been

made by the contractor. The payroll audit is the most reliable means of determining whether

additional contributions are owed to the Funds, and, if so, the extent of the liability.

       20.     Article XX, Section 5 of the CBA explicitly addresses the contractual right of the

Funds to audit an Employer’s payroll records. Id. at 27.

       21.     NASDI has failed to submit contributions and reports in a timely manner for the

months of June through August 2020, and pursuant to preliminary reports submitted to the Funds

by NASDI’s outside accountant, owes the Funds at least $79,145.82 in contributions for this time

period. On information and belief, NASDI employed laborers for work covered by the CBA

during these months.

       22.     In addition, NASDI owes $5,389.39 in interest on contribution payments that

were previously paid late.




                                                  5
           Case 1:20-cv-11804-RWZ Document 1 Filed 10/02/20 Page 6 of 9



         23.   The Funds have requested that NASDI schedule an audit but have not been able to

schedule an audit thus far.

                              COUNT I - VIOLATION OF ERISA

         24.   Plaintiffs repeat and reallege each and every allegation contained in Paragraphs 1

through 23 above.

         25.   The failure of NASDI to make payment of all contributions and interest owed to

Plaintiff Funds on behalf of all covered employees, and to comply with the Funds’ demand for

an audit, violates § 515 of ERISA, 29 U.S.C. § 1145.

         26.   Absent an order from this Court, NASDI will continue to ignore its obligations to

remit the contributions and interest it owes to the Funds, and to comply with an audit.

         27.   A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by § 502(h) of ERISA, 29 U.S.C.

§ 1132(h).

         COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT

         28.   Plaintiffs repeat and reallege each and every allegation contained in Paragraphs 1

through 27 above.

         29.   The CBA is a contract within the meaning of § 301 of the LMRA, 29 U.S.C.

§ 185.

         30.   The failure of NASDI to pay the contributions and interest it owes, to remit the

deducted dues, to submit remittance reports, to accurately report the hours worked by its

employees calculate the amount of contributions due the Funds for all work performed by their

employees in accordance with the CBA, and to submit to an audit violates the terms of the CBA.




                                                6
            Case 1:20-cv-11804-RWZ Document 1 Filed 10/02/20 Page 7 of 9



       WHEREFORE, Plaintiffs request this Court grant the following relief:

       a.      Order the attachment by trustee process of the bank accounts of NASDI held by

Bank of America

       b.      Order the attachment of the machinery, inventory, other bank accounts and

accounts receivable of NASDI;

       c.      Order NASDI to make available to the Plaintiff Funds or their duly authorized

representative all of its payroll records, including, but not limited to, file copies of contribution

reports, payroll tax returns, employees’ earning records and hours worked, weekly payroll

registers, certified payrolls, cash disbursement journals and a complete listing of all job locations

from its last audited date until the date of the Court’s order for the purpose of ascertaining the

amounts, if any, of unpaid contributions owed for that period;

       d.      Enter a preliminary and permanent injunction enjoining NASDI from refusing or

failing to permit the Plaintiff Funds to audit the payroll records as prayed for in the preceding

Paragraph;

       e.      Enter a preliminary and permanent injunction enjoining NASDI from refusing or

failing to pay the contributions and interest owed to the Funds;

       f.      Enter judgment in favor of the Funds on Count I in the amount of all contributions

due for the months of June through August 2020, plus interest on late-paid contributions,

together with any additional amounts determined by the Court to be owed to the Funds or which

may become due during the pendency of this action, together with interest on the unpaid

contributions at 10 percent per annum, liquidated damages in an amount equal to 20 percent of

the total of unpaid contributions or the total interest owed, whichever is greater, reasonable

attorneys’ fees, and costs, all pursuant to 29 U.S.C. § 1132(g)(2);




                                                   7
            Case 1:20-cv-11804-RWZ Document 1 Filed 10/02/20 Page 8 of 9



       f.      Enter judgment in favor of the Funds on Count II in the amount of any unpaid

contributions and dues owed for the months of June through August 2020, plus any additional

amounts determined by the Court to be owed to the Funds or which may become due during the

pendency of this action; and

       g.      Such further and other relief as this Court may deem appropriate.

                                                    Respectfully submitted,

                                                    LOUIS A. MANDARINI, III, as he is
                                                    EXECUTIVE DIRECTOR, MASSACHUSETTS
                                                    LABORERS’ BENEFIT FUNDS,

                                                    By his Attorneys,

                                                    /s/ Nathan P. Goldstein
                                                    Nathan P. Goldstein, BBO No. 666101
                                                    Sasha N. Gillin, BBO No. 690769
                                                    Sophie C. Esquier, BBO No. 698875
                                                    SEGAL ROITMAN, LLP
                                                    33 Harrison Avenue, 7th Floor
                                                    Boston, MA 02111
                                                    (617) 742-0208, Ext. 253
                                                    ngoldstein@segalroitman.com
                                                    sgillin@segalroitman.com
                                                    sesquier@segalroitman.com

Dated: October 2, 2020




                                                8
Case 1:20-cv-11804-RWZ Document 1 Filed 10/02/20 Page 9 of 9
